Roach, Christine M., J.
An evidentiary hearing was held November 17,2008 on Plaintiffs Motion to Assess Damages and enter final judgment against Defendant Julie Bertholdt. (Docket at Paper 26.) A Rule 33(a) default judgment, on liability only, entered against Bertholdt on September 25, 2006. (Docket at Paper 23.) Bertholdt is the only remaining defendant in this matter. Nelson Linares was voluntarily dismissed, also in September 2006. (Docket at Paper 21.) Summary judgment is entering in favor of George Luddy Chevrolet, Inc., pursuant to a court order of this date. Pursuant to the testimony of Plaintiff Stephanie A. Cotto, and the Exhibits submitted at hearing, the court finds and rules as follows.
1. On May 22,2002, Plaintiff was a front-seat passenger in a car driven by Bertholdt. As a proximate result of Bertholdt’s efforts to make a left turn into oncoming traffic, and another driver’s running a red light, a three-car accident occurred, and Plaintiff was injured.
2. The car Bertholdt was driving was badly damaged, primarily in the rear half portion. Plaintiff was thrown in the direction of the rear of the car on impact, because the front right passenger seat broke. She was 23 years old at the time.
3. Plaintiff “blacked out” at least twice at the scene, and was transported by ambulance to the emergency room of UMass Memorial Medical Center. There she was evaluated and treated for possible concussion, skull abrasions, a gash on her forehead, a gash in her right elbow area, a broken nose, and an otherwise severely bruised face. She was released that same day.
4. In follow-up treatment, Plaintiff had surgery on her nose. She also experienced ongoing stiffness/tenderness in her right arm/elbow, and whiplash-like symptoms, particularly onherrightside.for which she received physical therapy attention.
5. The bulk of Plaintiffs symptoms abated within three months of the accident. However, I find she retains a permanent scar on her forehead, as well as a scar on her right elbow area from the injuries she sustained. She has small, barely discernible chips in two front teeth also sustained in the accident. I also find she continues to experience relatively minor symptoms of stiffness or tenderness in her right arm upon exertion.
6. I find Plaintiffs testimony to be entirely credible in its description of her injuries, without any exaggeration whatsoever with respect to the severity or the duration of same.
7. Plaintiff lost eight weeks of work, on medical advice, at a wage of $500 per week. Thereafter, she was on restricted duly, working only 12 hours per week, for another month for an additional wage loss of $350.00 per week.
8. Plaintiff sustained $25,740.54 in medical bills.
I therefore find Plaintiff is entitled to damages and final judgment against Defendant Bertholdt in the amount of $51,000.00. Final Judgment shall enter accordingly, and this case shall be closed.